DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements filed on 01/13/2021 and 07/16/2021 have been considered. 
The following items where not considered on the IDS form:
001-FOR
EA-2014011117
011-FOR
ES-2408279A-2
008-NPL
Chen et al
012-NPL
Eurasian Search Report (05/23/2020) App#2021090107
019-NPL
ISR and IWO for PCT/GB2019050141


Items 001, 008, 012, and 019 were not considered because the text was missing from the file wrapper. 
Items 011 was not considered due to lack of an English translation of the abstract. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-49 and 54-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 25-58 are drawn to a genus of probiotic Enterococcus bacteria that have at least 95% sequence identity to that of the 16S rRNA sequence identified as SEQ ID NO: 2 for the treatment of cancer in a subject. The claims state that this cancer can be any and all types of cancer with narrow embodiments within later claims. The treatment of cancer can be done with any Enterococcus species with the designated 16S rRNA sequence and a second pharmaceutical of Pembrolizumab or a PD-1 binding fragment thereof. 
In the search of the prior art the only species other than E.gallinarum within the claimed parameters was E.casseliflavus and E.avium. References to these can be found in the search documents within the file.


    PNG
    media_image1.png
    522
    622
    media_image1.png
    Greyscale

E.casseliflavus.  According to the sequence search the only other species besides E. gallinarum on the list was E. casseliflavus and E. avium. It is uncertain if the applicants can have working embodiments of the species present in the genus past 99% seq identity. The following is a sequence alignment between SEQ ID NO:2 of the instant application and a sequence from E. casseliflavus. 

    PNG
    media_image2.png
    1499
    447
    media_image2.png
    Greyscale

E. Casseliflavus contains about 99% of the same sequence as SEQ ID NO:2 and avium was around 95% seq identity. Amending the claims such that it changes the claimed genus to relate to a species within 99% would fix the written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42, 43, and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 lacks clarity in the claimed embodiment. Claim 42 relates to the responsivity of a subject to the administering of a second pharmaceutical composition alone, “as compared to said administering”. The quotation from the claims is indefinite because it is uncertain which administration is in question. The claimed embodiment has two administrations it is uncertain which administration the applicants are referring to. Amending the claimed language to clearly state the metes and bounds of the claim will fix this rejection. 
Claim 43 lacks clarity and fails to point out the metes and bounds of the claim. Claim 43 refers to treatments prior to the claimed method steps; however, it is uncertain what is meant by “said administering”. As discussed above, the claimed method has two administering steps. One step being the oral administration of the bacteria and the second step being the administration of pembrolizumab. 
Claim 57 suffers from a similar lack of clarity as that of claim 43. Claim 57 refers to “said administration” without point out which administration would lead to the increases of IFNγ, IL-6 or IL-23. Amending the claim to read on “the method” or amending to recite which specific administration would cause the increase in the markers (either the bacteria administration or pembrolizumab) would fix the indefiniteness. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25-26, 28-29, 37-41, and 43-58 are rejected under 35 U.S.C. 103 as being unpatentable over US9,839,655B2 herein referred to as 4D Pharma.
4D Pharma contains the subject matter of using bacterial strains for treating and preventing cancer. (See abstract). 4D Pharma teaches use of bacterial strain isolated from the mammalian digestive tract such as Enterococcus gallinarum in an oral administration for treatment of cancers such as breast, lung, or liver cancer (claims 40, 48, 49 and 52). (See pg 12 “Technical field” and 2nd col. lines 13-30). The bacteria can be within 95% sequence identity with patented SEQ ID NOs: 1 or 2 (Claim 50 and 51). (See pg 12 2nd col. lines 37-60 The following images below are from sequence alignments between the patent and the instant application. 

    PNG
    media_image3.png
    1591
    540
    media_image3.png
    Greyscale

Figure 1 SEQ ID NO:1 from 4D Pharma patent vs. SEQ ID NO:2 from the instant application.

    PNG
    media_image4.png
    1590
    610
    media_image4.png
    Greyscale

Figure 2 SEQ ID NO:2 from 4D Pharma patent vs. SEQ ID NO:2 of the instant application
Enterococcus gallinarum or a similar strain, the bacteria can be NCIMB 42488 or MRX15 or MRx0518 (Claim 53). (See pg 12 last two parag. of the 2nd col. and pg 13 col. 3 lines 1-10). The bacteria can be lyophilized. (See pg 19 col. 16 lines 31-40). The bacteria can be administered daily (claim 28). (see pg 19 col. 15 lines 62-65). The composition of bacteria can in a dose from about 1X103 to about 1X1011 CFU/g (claim 47). (See pg 22 col. 22 lines 9-13). The treatment with the bacteria can be for a subject with a solid tumor (claim 39). (See pg 16 col. 10 lines 25-28). The pharmaceutical composition of bacteria may contain pharmaceutically acceptable excipients or carriers (Claim 54). (See pg 20 col 18 lines 1-2). 4D Pharma teaches that the composition of the invention can have additional anticancer agents like a targeted antibody immunotherapy which includes pembrolizumab (claim 25). (See pg 17 col. 12 last paragraph- pg 18 col. 13 lines 1-9). The cancer treatment can be a non-small cell lung carcinoma (claim 41). (pg 22 col. 21 lines 18-27). 4D Pharma teaches an example with a checkpoint inhibitor (anti-CTLA-4 antibody) that is intraperitoneally injected. (See Example 1 pg 24). 
	4D Pharma does not necessarily teach that the bacterial strain and pembrolizumab are together in their claimed invention and merely state that these components can be together for a more effective treatment of cancer. Thus, a person having ordinary skill in the art would be interested in combining these two components together for a more effective treatment of cancer. 
Regarding claims 25, 50, 51 and 58, as discussed above 4D Pharma teaches the use of the bacteria with 95% sequence identity to SEQ ID NO:2 which is the same as the instant a. 4D Pharma teaches that these bacteria can be together with pembrolizumab and teaches that the antibody used in Example 1 was administer parentally. The bacteria used in claim 50 matches the exact bacteria of the instant application. See the fig 2 above. 100% is within 99% sequence identity. The kit of claim 58 is made obvious by the method of treatment from claim 25. 

Regarding claims 28-29, 4D Pharma teaches that these bacteria can be administered orally daily. 4D Pharma also teaches that the invention may be administered once or they may be administered sequentially as a part of treatment regimen. (See pg 19, col 15 lines 62-65). 4D Pharma teaches that the bacteria can be administered as treatment if delivery of and/or partial or total colonization with the strain of the invention is not achieved such that efficacy is not observed or treatment may be ceased if delivery and/or partial or total colonization is successful and efficacy is observed. (See pg 19 col 15 lines 66-67-pg 20 col 16 lines 1-6). Thus, receiving a dose of bacteria every other day would be routine optimization as the prior art says the dose can be administered once or it can be administered daily. The prior art states that there would be reasons for why one in the art would administer in this way as the invention only works with colonization of the gut and to achieve the colonization repeated administration may be required. 
Regarding claim 38, as discussed above the administration of the bacteria can be done daily. The anti-CTLA-4 antibody used in example 1 was given on day 24 and the daily regime of bacteria started on day 0. In this embodiment the first component, the bacteria, is at least partially administered in parallel to the second therapeutic. It would be obvious to use pembrolizumab in a human instead of an anti-CTLA-4 antibody as it would be obvious to try by the suggestion of 4D Pharma.
Regarding claim 39, 4D Pharma teaches that the invention can be used on solid tumors. (See pg 16 col. 10 lines 25-28). 
Regarding claim 40 and 41, 4D Pharma teaches that their invention can be used on lung cancer (See pg 16 col. 10 lines 45-46) and non-small cell lung carcinoma (See pg 22 col. 21 lines 24-25). 

Regarding claim 44, 4D Pharma teaches that in certain embodiments of the invention the compositions of the invention are for use in treating a subject that has previously received chemotherapy.  4D Pharma also teaches an embodiment that the compositions are for use in treating a subject that has not tolerated a chemotherapy treatment. (See pg 17 col 12 lines 8-14). 
Regarding claim 45, 4D Pharma says that the compositions of the invention may be particularly effective when used in combination with further therapeutic agents like pembrolizumab (Keytruda). (Pg 17 col 12 lines 63-67-pg 18 col 13 lines 1-6). 
Regarding claim 46, 4D Pharma teaches that the formulation of bacteria in freeze-dried form. (pg 19 col. 16 line 31-33). 
Regarding claim 47, 4D Pharma teaches that the bacterial strain can be from about 1x103 to about 1x1011 colony forming units (CFU). Certain embodiments taught by 4D pharm can be 1X106 and 1x1011 CFU/g. (See pg 20 col. 17 lines 33-43). 
Regarding claim 48, 4D Pharma teaches that the therapeutically effective amount of a bacterial strain may be sufficient to result in delivery to and/or partial or total colonization of the subject’s intestine. (See pg 20 col 17lines 29-37). 
Regarding claim 49, 4D Pharma teaches a pharmaceutical formulation for enteric use that is suitable for delivery of the composition of the invention to the intestine by oral administration. (see pg 23 col. 23 lines 9-13). 
E.gallinarum. (See pg 13 col. 4 lines 59-60). 4D Pharma teaches that the E.gallinarum bacteria is deposited under accession number NCIMB 42488. (See pg 13 col. 4 lines 66-37). 
Regarding claim 54, 4D Pharma teaches that the composition can further contain a pharmaceutically acceptable excipient, diluent or carrier. (See pg 21 col. 20 lines 26-29). 
Regarding claim 56, 4D Pharma discusses that the bacterial strain can be used in combination with lipopolysaccharide (LPS) to synergistically increase IL-1β and cause a pro-inflammatory effect. (See pg 17 col 11 lines 62-65).
Regarding claim 57, 4D Pharma teaches that their invention raises the level of the expression of cytokines IL-6 and IFNα. (See pg 26 col 30 lines 62-65 and Fig 4a-d). 
Claims 27, 30-37, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over 4D Pharma as applied to claim 25 above, and further in view of US20170355768 herein referred to as Robbins.
4D Pharma teaches the base claim of the invention by disclosing the bacteria and the second composition that can be pembrolizumab. The administration can be oral for the bacteria and the second composition is administered parentally. 4D Pharma teaches that this method is more effective on cancer than treatment with one of the components. 4D Pharma does not teach using certain doses of pembrolizumab. 
Robbins teaches using pembrolizumab in combination with another therapeutic agent, CS1. (See pg 2 [0013], [0017] and pg 3 [0026]). Robbins proves guidance to the use of pembrolizumab from the prior art. (See Robins pg 3 [0030]). Robbins teaches the combination of an anti-PD-1 antibody with another immune checkpoint inhibitor. Robbins teaches that even though there is promising anti-tumor efficacy of several monoclonal antibodies, many tumors are refractory in treatment with a single antibody and the combination of two or more antibodies may be needed. (See pg 2 [0016]).  Robbins 
Given the prior art it would be obvious to try these doses as taught by Robbins in the method steps of 4D Pharma. Robbins teaches that PD-1 has a known benefit in the prior art of inhibition of the PD-1/PD-L1 interaction which mediates potent anti-tumor activity in preclinical models. Both compositions within the method steps have been found to have immunostimulatory effects. One would be motivated to combine these inventions because Robbins teaches that these inhibitors have entered clinical trials which would mean that the interactions of the drug are believed to work predictably and the combination immunostimulants can overcome refractory tumors. 
Regarding claim 27, Robbins teaches that pembrolizumab can be administered by intravenous infusion. (See pg 5 [0067]). 
Regarding claims 30-34, Robbins discusses that the administration of pembrolizumab is not necessarily a rigid dosing regimen. Pembrolizumab can be used once every week (7 days), once every two weeks (14 days), once every 3 weeks (21 days), and once every 4 weeks (28 days). (See pg 3 [0030] and pg 6 [0078]). In the case that the treatment requires a more “aggressive dosing regimen”, Robbins teaches that a range can be in effect wherein pembrolizumab can be in an increased or escalated dose and can be administered from twice daily to once a bi-week within this embodiment twice weekly is within the ranged of values. (See pg 11 [0135]).
Regarding claim 35, Robbins teaches that pembrolizumab can be administered to a subject every 21 days and 4D pharma teaches that the bacteria composition can be administered daily. 
Regarding claim 36, Robbins teaches that pembrolizumab can be administered after another immunomodulatory compound. 
Regarding claim 37, Robbins teaches that pembrolizumab and a second therapeutic can be administered in “cycles.” One embodiment of these cycles would be in a sequential dosing regimen 
Regarding claim 42, Robbins teaches that use of a monoclonal antibody may not be clinically effective by itself because many tumors are refractory. Robbins teaches that these components may need combinations of two or more antibodies may be needed to improve the method for treating cancer. (See pg 2 [0016]). Robbins teaches the reason why the antibodies of the experiment work are because the monoclonal antibodies can potentiate the immune response of the host against the malignancy and that such antibodies bind to key receptors in cells of the immune system to enhance antigen presentation, provide costimulation, or to counteract immunoregulation. (See pgs 1-2 [0012]). 4D pharma teaches that the bacteria of the invention are immunostimulatory. (See 4D pharma pgs 26-27 Examples 4 and 5). Thus, one having ordinary skill in the art can assume that the bacteria can potentiate immune response which can be further augmented with an anti-PD-1 antibody like pembrolizumab. One would be motivated to combine these because the bacteria have been shown to activate the immune system (See fig 4 of 4D pharma) and anti-PD-1 antibodies like pembrolizumab stop immunosuppression from occurring (See Robbins [0015]) which has been shown to mediate potent anti-tumor activity (See example 1 of 4D pharma). 
Regarding claim 55, Robbins teaches that Pembrolizumab can be in a kit that contains a pharmaceutically acceptable carrier. (See pg 5 [0072]). 




Double Patenting

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

16/932,048

Claim 25-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-57 and 60-64 of copending Application No. 16/932,048 in view of Dyck and Mills. Immune checkpoints and their inhibition in cancer and infectious diseases. Eur. J. Immunol. 2017. 47: 765–779 herein referred to as Mills. 
The copending claims share significant overlap with that of the instant claims. The only difference between the claim sets is the use of a PD-L1 inhibitor for the second pharmaceutical composition. 
Mills teaches that cancer develops immune suppression from expression of immune checkpoint molecules CTLA4 and PD-1. Mills teaches that PD-L1 is the ligand of PD-1 and that when binding occurs it has a suppressive effect on the immune system. (See Mills pg 766 1st col. lines 8-11). Mills teaches that PD-L1 can be expressed on tumor cells and are thought to contribute highly to T-cell suppression through PD-1 ligation. (See Mills pg 766 2nd col. lines 3-8). 
Given the prior art it would be obvious to substitute a PD-L1 inhibitor for a PD-1 inhibitor like pembrolizumab. Both of these inhibitors use the same pathway to remove T-cell suppression. Thus, this would merely be a simple substitution from one known compound that prevents PD-1 ligation to another known compound that prevents PD-1 ligations. 
Regarding instant claim 25, copending claim 26 shares similar claim limitations except it claims a PD-L1 inhibitor for the second composition. As discussed above, it would be obvious to use a PD-1 inhibitor like Pembrolizumab. 

Regarding instant claims 28-29, copending claims 30-31 have the same overlapping administration of bacteria. The copending claims discuss administration every day (copending claim 30) and every other day (copending claim 31).
Regarding instant claims 30-38, copending claims 31-42 share similar limitations of administration of the compositions as the instant claims. 
Regarding instant claims 39-41, copending claims 43-45 share the same cancer limitations in the method of treating cancer.
Regarding instant claims 42-44, copending claims 46-48 relate to limitations of treatment within a subject. Both claim sets have the same limitations for “a subject”.
Regarding instant claims 45, copending claim 49 requires this synergistic effect to occur between the bacteria and inhibitor administration to a subject
Regarding instant claims 46-53, copending claims 50-57 have the same limitations on the claimed bacteria strain.
Regarding instant claims 54-56, copending claim 60-62 refer to similar compositional limitations such as inclusion of an excipient or lipopolysaccharide.
Regarding instant claim 57, copending claim 63 states that the composition has the same inherent characteristics. 
Regarding instant claim 58, copending claim 64 also discusses a similar kit as the instant claims except with the second pharmaceutical compound being a PD-L1 inhibitor. As shown above, Mills demonstrates why it would be obvious to use pembrolizumab instead. 
This is a provisional nonstatutory double patenting rejection. 

16/931,110

Claim 25-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26-56-and 60-64 of copending Application No. 16/931,110 in view of Mills. 
The copending claims have nearly identical subject matter as those of the instant claims. The copending claims differ from that in that it uses a different immune checkpoint inhibitor of CTLA-4. 
	Mills teaches that cancer develops immune suppression from expression of immune checkpoint molecules CTLA4 and PD-1. (See Mills abstract). Mills teaches that these immune checkpoints are being targeted for the treatment of cancer. (See Mills abstract). Mills teaches that each of the different immune checkpoints have different pathways but ultimately lead to T-cell exhaustion. (See pg 765 2nd col bridging sentence- pg 766 1st col. lines 1-15) Mills teaches that blockade of CTLA-4 and PD-1 induced similar effects and similar adverse effects; however high-grade adverse effects were less frequent in patients treated with pembrolizumab compared to ipilimumab. (See Mills pg 770 1st col 2nd parag.). 
	Given the prior art it would be obvious to one having ordinary skill in the art before the filing date to use pembrolizumab over other CTLA-4 antibodies. One would be motivated to do so to avoid possible high-grade adverse effects that are associated with anti-CTLA-4 antibody ipilimumab. It was shown in the work of Mills that both CTLA4 and PD-1 blockades result in similar effects of removing immunosuppressive effects from cancer. While both the compounds use different mechanisms of action both result in the same property. 
Regarding instant claim 25, both claims share similar scope and the same limitations except the copending claims use an anti-CTLA-4 antibody. As shown above Mills demonstrates that these antibodies are similar even though they use different mechanisms. Mills also teaches that pembrolizumab has the added benefit of patients being less susceptible to high-grade adverse effects. 

Regarding instant claims 28-29, copending claims have the same overlapping administration of bacteria. The copending claims discuss administration every day (copending claim 29) and every other day (copending claim 30). 
Regarding instant claims 30-38, copending claims 31-41 share the same limitations of administration of the compositions as the instant claims. 
Regarding instant claims 39-41, copending claims 42-44 share the same cancer limitations in the method of treating cancer. 
Regarding instant claims 42-44, copending claims 45-47 relate to limitations of treatment within a subject. Both claim sets have the same limitations for “a subject”. 
Regarding instant claims 45, copending claim 48 requires the synergistic effect to occur between the bacteria and inhibitor administration to a subject. 
Regarding instant claims 46-53, copending claims 49-56 have the same limitations on the claimed bacteria strain. 
Regarding instant claims 54-56, copending claim 60-62 refer to similar compositional limitations such as inclusion of an excipient or lipopolysaccharide. 
Regarding instant claim 57, copending claim 63 states that the composition has the same inherent characteristics. 
Regarding instant claim 58, copending claim 64 also discusses a similar kit as the instant claims except with the second pharmaceutical compound being a CTLA-4 inhibitor. As shown above, Mills demonstrates why it would be obvious to use pembrolizumab instead. 
This is a provisional nonstatutory double patenting rejection.


16/931,104

Claims 25-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 57-87 of copending Application No. 16/931,104 (reference application) as evidenced by Mills. Although the claims at issue are not identical, they are not patentably distinct from each other.
The copending claims of the reference application are very similar in scope with that of the instant app. The only difference is that of the antibodies in the claims. The reference application contains a large list of antibodies like Nivolumab. Mills teaches that Nivolumab is a PD-1 inhibitor. The instant application also uses a PD-1 inhibitor in the form of pembrolizumab. 
It would be obvious to a person having ordinary skill in the art to substitute a PD-1 inhibitor like Nivolumab for the PD-1 inhibitor pembrolizumab. Both antibodies have the same function of binding and inhibiting PD-1. Thus, it would be expected that the inventions would function similarly as they both use a PD-1 inhibitor with the same bacterial strain. 
Regarding instant claim 25, copending claim 57 contains a similar method of treating cancer with a different PD-1 inhibitor. Obviousness to use pembrolizumab is discussed above. 
Regarding instant claims 26-27, copending claims 58-59 discuss using the same administration of the second composition.
Regarding instant claims 28-29, copending claims 60 discuss using the same dose regime of the first composition.
Regarding instant claims 30-38, copending claims 61- 67 discuss similar embodiments of treatment regimens as in the instant claims. 

Regarding instant claims 42-44, copending claims 71-73 relate to limitations of treatment within a subject. Both claim sets have the same limitations for “a subject”.
Regarding instant claims 45, copending claim 74 requires the synergistic effect to occur between the bacteria and inhibitor administration to a subject. 
Regarding instant claims 46-53, copending claims 75-82 have the same limitations on the claimed bacteria strain. 
Regarding instant claims 54-56, copending claims 83-85 refer to similar compositional limitations such as inclusion of an excipient or lipopolysaccharide.
Regarding instant claim 57, copending claim 86 states that the composition has the same inherent characteristics. 
Regarding instant claim 58, copending claim 87 also discusses a similar kit as the instant claims except with the second pharmaceutical compound being a different checkpoint inhibitor like Nivolumab.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




US 9,839,655

s 25-27, 30-34, 36, 38, and 46-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-8 of U.S. Patent No. 9839655 in view of Robbins. Although the claims at issue are not identical, they are not patentably distinct from each other.
The patented claim set discusses use of a bacterial strain falls within the claimed range of the instant claims. The patented claims discuss that this bacterial strain can be lyophilized and can be in a pharmaceutically acceptable composition. The amount of bacterial strain administered is similar between the patented claims and the instant claims. Both claim sets state that the bacterial strain can be in a composition with lipopolysaccharide. Both claim sets discuss the inherent feature of the bacteria to increase production of at least one cytokine among the list of IL-6, TNF-α, and IL-1β. It is noted that defining how the composition is a “pharmaceutical” composition requires some knowledge of the invention. For the double patenting rejection use of the claims as well as the abstract will be used to remain within the parameters set forth in MPEP 1504.06 to define the reason for why the bacterial strain is “pharmaceutical” which is because it can treat cancer. 
The patented claims do not discuss a combination with a second therapeutic like pembrolizumab or dosing of the second therapeutic. The patented claims do not discuss dosing of the bacterial strain. 
Robbins teaches using pembrolizumab in combination with another therapeutic agent, CS1. (See pg 2 [0013], [0017] and pg 3 [0026]). Robbins proves guidance to the use of pembrolizumab from the prior art. (See Robins pg 3 [0030]). Robbins teaches the combination of an anti-PD-1 antibody with another immune checkpoint inhibitor. Robbins teaches that even though there is promising anti-tumor efficacy of several monoclonal antibodies, many tumors are refractory in treatment with a single antibody and the combination of two or more antibodies may be needed. (See pg 2 [0016]).  Robbins teaches that these antibodies have immunostimulatory effects that in combination can overcome this therapeutic hurdle.

Regarding instant claims 25, 50-53 and 58, patented claim 1 discusses a similar bacterial strain composition that is the species Enterococcus gallinarum and NCIMB 42488. It is noted that the species of bacteria fall within the claimed parameters. Patented claim 8 states that this bacterial strain can be administered orally. Robbins teaches the use of an anti-PD-1 antibody such as pembrolizumab can be administered intravenous which an artisan would recognize as a parental administration. (See Robbins [0148]). These references combined would obviate the composition of instant claim 58. This composition could would be obvious in a method of treatment at the suggestion of patented claim 1 that the “bacterial strain is an amount sufficient for treating cancer.”
Regarding instant claim 26-27, Robbins teaches that the second composition can be pembrolizumab and that the administration of this composition can be intravenous. 
Regarding instant claims 30-34, Robbins discusses that the administration of pembrolizumab is not necessarily a rigid dosing regimen. Pembrolizumab can be used once every week (7 days), once every two weeks (14 days), once every 3 weeks (21 days), and once every 4 weeks (28 days). (See pg 3 [0030] and pg 6 [0078]). In the case that the treatment requires a more “aggressive dosing regimen”, Robbins teaches that a range can be in effect wherein pembrolizumab can be in an increased or escalated dose and can be administered from twice daily to once a bi-week within this embodiment twice weekly is within the ranged of values. (See pg 11 [0135]).

Regarding instant claim 38, Robbins teaches that an anti-PD-1 agent like pembrolizumab can be administered concurrently ([0110]) or in sequential administration ([0111]). The dosing regimens can be in cycles ([0113]). Within the embodiments it would be possible to administer the first component to a subject at least partially in parallel to administration of the second pharmaceutical composition.
Regarding instant claim 46, patented claim 1 teaches that the bacteria strain is lyophilized which one in the art would recognize to mean freeze-dried. 
Regarding instant claim 47, patent claim 5 discussing overlapping CFU/g bacterial strain amounts. 
Regarding instant claim 48 and 49, to determine rather or not a bacterial strain is pharmaceutical, the context of its properties would have to be examined. The composition has been found to be therapeutic in the gut therefore the embodiment where this bacterial strain is a therapeutic composition would be within the context of gut treatment. To be a therapeutic composition it would be implied that the right structure would be given to composition to perform as a therapeutic composition. In the case of the instant claim, the bacterial strain is formulated for oral delivery and has to be a pharmaceutical composition for the treatment of cancer. Thus, it would be obvious to have such formulations of bacterial strains. 
Regarding instant claim 54, patented claim 2 discusses pharmaceutically acceptable excipient, diluent or a lyoprotectant.
Regarding instant claim 55, Robbins teaches that the composition of an anti-PD-1 antibody and an anti-CS1 inhibitor can be with a pharmaceutically-acceptable carrier. (See Robbins pg 20 [0225]). 
Regarding instant claim 56, patented claim 6 teaches the same addition of a lipopolysaccharide. 






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/M.J.D./Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647